 



Exhibit 10.6

DELL COMPUTER CORPORATION
DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED

EFFECTIVE AS OF JANUARY 1, 2002

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE

--------------------------------------------------------------------------------

Article I.
  DEFINITIONS AND CONSTRUCTION     1  
 
  1.1 Definitions     1  
 
  1.2 Number and Gender     7  
 
  1.3 Headings     7  
Article II.
  PARTICIPATION     7  
 
  2.1 Participation     7  
 
  2.2 Termination of Participation     8  
 
  2.3 Reemployment of a Participant     8  
Article III.
  CONTRIBUTIONS     8  
 
  3.1 Participant Compensation Deferrals     8  
 
  3.2 Company Credits     10  
Article IV.
  ALLOCATIONS TO PARTICIPANT ACCOUNTS     11  
 
  4.1 Individual Accounts     11  
 
  4.2 Investment of Accounts     11  
 
  4.3 Allocation of Net Income or Loss and Changes in Value     11  
Article V.
  HYPOTHETICAL INVESTMENT OF ACCOUNTS     11  
 
  5.1 Hypothetical Investment of Accounts     11  
 
  5.2 Designation of Investment Funds     12  
Article VI.
  VESTED INTEREST     12  
 
  6.1 Vesting of Compensation Deferrals Account     12  
 
  6.2 Vesting of Company Credits Account     12  
 
  6.3 Forfeitures     13  
Article VII.
  IN-SERVICE WITHDRAWALS AND LOANS     13  
 
  7.1 In-Service Withdrawals     13  
 
  7.2 Involuntary Distributions     14  
 
  7.3 No Loans     14  
Article VIII.
  PLAN BENEFITS     14  
 
  8.1 Plan Benefit     14  
 
  8.2 Events Entitling Payment of Benefit     14  
 
  8.3 Payee and Time of Payment     15  
 
  8.4 Alternative Forms of Benefit Payments     15  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONTINUED)

                      PAGE

--------------------------------------------------------------------------------

 
  8.5 Designation of Beneficiaries     16  
 
  8.6 Payments Pursuant to a QDRO     17  
 
  8.7 Payer of Benefits     17  
 
  8.8 Unclaimed Benefits     17  
Article IX.
  ADMINISTRATION OF PLAN     17  
 
  9.1 Appointment of Committee     17  
 
  9.2 Term, Vacancies, Resignation, and Removal     18  
 
  9.3 Self-Interest of Committee Members     18  
 
  9.4 Committee Powers and Duties     18  
 
  9.5 Claims Review     19  
 
  9.6 Company to Supply Information     20  
 
  9.7 Indemnity     20  
Article X.
  PURPOSE AND UNFUNDED NATURE OF THE PLAN     20  
 
  10.1 Purpose of Plan     20  
 
  10.2 Unfunded Nature of Plan     20  
 
  10.3 Funding of Obligation     20  
Article XI.
  PARTICIPATING ENTITIES     22  
 
  11.1 Designation of Participating Entities     22  
Article XII.
  MISCELLANEOUS     22  
 
  12.1 Not Contract of Employment     22  
 
  12.2 Alienation of Interest Forbidden     22  
 
  12.3 Withholding     23  
 
  12.4 Amendment and Termination     23  
 
  12.5 Severability     23  
 
  12.6 Governing Laws     23  

ii



--------------------------------------------------------------------------------



 



DELL COMPUTER CORPORATION
DEFERRED COMPENSATION PLAN

     Dell Computer Corporation, a corporation organized and existing under the
laws of the State of Delaware (the “Company”), hereby restates the Dell Computer
Corporation Deferred Compensation Plan (the “Plan”), such restatement to be
effective as of January 1, 2002, except as otherwise provided herein;

W I T N E S S E T H:

     WHEREAS, the Company wishes to promote in certain of its highly compensated
employees, and those of its affiliates, the strongest interest in the successful
operation of the business and increased efficiency in their work, to align the
financial interests of such employees with those of Company shareholders and to
provide an opportunity for accumulation of funds for their retirement; and

     WHEREAS, the Plan was initially adopted effective May 1, 1991, and
previously has been amended and restated effective as of April 1, 1996, January
1, 1999 and January 1, 2001; and

     WHEREAS, it is intended that the Plan be “unfunded” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to any participant or beneficiary under the Internal
Revenue Code of 1986, as amended (the “Code”) prior to actual receipt of
benefits hereunder;

     NOW THEREFORE, the Plan is hereby restated in its entirety as follows with
no interruption in time, effective as of January 1, 2002, except as otherwise
indicated herein:

ARTICLE I.
DEFINITIONS AND CONSTRUCTION



1.1   Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.



(1)   Account(s): A Participant’s Compensation Deferrals Account and Company
Credits Account, if any.   (2)   Affiliate: Each trade or business (whether or
not incorporated), which together with Dell Computer Corporation would be deemed
to be a “single employer” within the meaning of Code Section 414(b), (c), (m),
or (o).

-1-



--------------------------------------------------------------------------------



 



(3)   Base Salary: A Participant’s gross base salary payable in the ordinary
course of business under the Company’s payroll system and not any periodic
bonuses.   (4)   Base Salary Deferrals: Base Salary deferred by a Participant
pursuant to Section 3.1.   (5)   Bonus: The Annual Incentive Compensation Bonus,
if any, paid in cash by the Company to or for the benefit of a Participant for
services rendered or labor performed while a Participant. For purposes of this
Plan, the term Bonus expressly excludes any bonuses received under any other
compensation or bonus plan sponsored by the Company.   (6)   Bonus Deferrals:
Bonus deferred by a Participant pursuant to Section 3.1.   (7)   Bonus Year: The
period ending on the last day of each fiscal year; provided, however, that the
Bonus Year may be changed by the Committee to reflect the twelve month period
used by the Company under the Annual Incentive Compensation Bonus program for
each group of Eligible Employees hereunder, if any.   (8)   Change of Control:
The earliest to occur of any of the following:



(a)   The acquisition by any person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934 (“Exchange
Act”)) of 20% or more of either (i) the then outstanding shares of stock or
(ii) the combined voting power of the then outstanding voting securities of Dell
Computer Corporation; provided, however, that for purposes of this Paragraph
(a), the following acquisitions shall not constitute a Change of Control: (i)
any acquisition directly from Dell Computer Corporation, (ii) any acquisition by
Dell Computer Corporation, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by Dell Computer Corporation or any
corporation controlled by Dell Computer Corporation, (iv) any acquisition by
Mr. Michael S. Dell, his “affiliates” (as defined in Rule 12b-2 promulgated
under the Exchange Act) or “associates” (as defined in Rule 12b-2 promulgated
under the Exchange Act), his heirs, or any trust or foundation to which he has
transferred or may transfer stock (collectively, “Michael Dell”), or (v) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (1), (2), and (3) of Paragraph (c) of this Section 1.1(6); or   (b)  
Individuals who constitute the Incumbent Board (as later defined) cease for any
reason to constitute at least a majority of the Directors; or   (c)   Approval
by the stockholders of Dell Computer Corporation of a reorganization, merger, or
consolidation, or sale or other disposition of all or substantially all of the
assets of Dell Computer Corporation, or the acquisition of assets of another
corporation (a “Business Combination”), unless following such Business
Combination (i) all or substantially all of the persons who were the beneficial
owners, respectively, of the outstanding

-2-



--------------------------------------------------------------------------------



 



    stock and outstanding voting securities of Dell Computer Corporation
immediately prior to such Business Combination beneficially own, directly or
indirectly, immediately following such Business Combination more than 60% of the
then outstanding shares of common stock and more than 60% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns Dell Computer Corporation or all or substantially all of
Dell Computer Corporation’s assets either directly or through one or more
subsidiaries), (ii) no person (excluding any employee benefit plan (or related
trust) of Dell Computer Corporation, such corporation resulting from such
Business Combination, and Michael Dell) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock of the
corporation resulting from such Business Combination or 20% or more of the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board (as later defined) at the time of the execution
of the initial agreement, or of the action of the Directors, providing for such
Business Combination; or   (d)   Approval by the stockholders of Dell Computer
Corporation of a complete liquidation or dissolution of Dell Computer
Corporation.



    For purposes of this Section, “Incumbent Board” shall mean the individuals
who, as of the Effective Date, constitute the Directors; provided, however, that
any individual becoming a Director, subsequent to such date whose election, or
nomination for election by Dell Computer Corporation’s stockholders, was
approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board shall be considered a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Directors.



(9)   Code: The Internal Revenue Code of 1986, as amended from time to time.  
(10)   Committee: The administrative committee appointed by the Directors to
administer the Plan.   (11)   Company: Dell Computer Corporation, a corporation
organized and existing under the laws of the State of Delaware, or its successor
or successors   (12)   Company Credits: The amount, if any, credited to a
Participant’s Company Credits Account pursuant to Section 3.2.

-3-



--------------------------------------------------------------------------------



 



(13)   Company Credits Account: A hypothetical account for each Participant to
which is credited his Company Credits pursuant to Section 3.2, and which is
credited with (or debited for) such account’s allocation of net income (or net
loss) as provided in Section 4.3.   (14)   Compensation: A Participant’s
Compensation shall include all the items in Section 14(a) below and exclude all
the items in Section 14(b) below:



(a)   All of the following items shall be included:



•   The total of all wages, salaries, fees for professional services, and other
amounts received by a Participant in cash or in kind for services actually
rendered in the course of employment with the Employer while a Participant and
an Employee to the extent such amounts are includable in gross income (but
determined without regard to the exclusions from gross income under sections 931
and 933 of the Code);   •   In the case of a Participant who is an employee
within the meaning of section 401(c)(1) of the Code and the Treasury regulations
thereunder, the Employee’s earned income (as described in section 401(c)(2) of
the Code and the Treasury regulations thereunder) determined without regard to
the exclusions from gross income under sections 931 and 933 of the Code;   •  
Foreign earned income (as defined in section 911(b) of the Code) whether or not
excludable from gross income;   •   Amounts described in sections 104(a)(3),
105(a), and 105(h) of the Code, but only to the extent these amounts are
includable in the gross income of the Participant;   •   The value of a
non-qualified stock option granted to the Participant by the Employer, but only
to the extent that the value of the option is includable in the gross income of
the Participant for the taxable year in which it is granted;   •   The amount
includable in the gross income of the Participant upon making an election
described in section 83(b);   •   Elective contributions made on a Participant’s
behalf by the Employer that are not includable in income under section 125,
section 402(e)(3), section 402(h), section 403(b), or 457 of the Code; and   •  
Any amounts that are not includable in the gross income of a Participant under a
salary reduction agreement by reason of the application of section 132(f) of the
Code.

-4-



--------------------------------------------------------------------------------



 



(b)   All of the following items shall be excluded to the extent they would
otherwise be included:



•   Reimbursements and other expense allowances;   •   Cash and noncash fringe
benefits;   •   Moving expenses;   •   Deferred compensation under any plan or
program other than as specifically included in Section 1.1(i)(1)(vii);   •  
Welfare benefits;   •   Employer contributions to or payments from this or any
other deferred compensation program, whether such program is qualified under
section 401(a) of the Code or nonqualified;   •   Amounts realized from the
exercise of a stock option that is not an incentive stock option within the
meaning of section 422 of the Code;   •   Amounts realized at the time
restricted stock or property is freely transferable or no longer subject to a
substantial risk of forfeiture in accordance with section 83 of the Code;   •  
Amounts realized from the sale, exchange, disqualifying disposition or other
disposition of stock acquired under an incentive stock option; and   •   Any
other amounts that receive special tax benefits under the Code, such as premiums
for group life insurance (but only to the extent such premiums are not
includable in the gross income of the Participant).



(15)   Compensation Deferrals: Base Salary Deferrals and Bonus Deferrals.   (16)
  Compensation Deferrals Account: A hypothetical account for each Participant to
which is credited his Compensation Deferrals pursuant to Section 3.1, and which
is credited with (or debited for) such account’s allocation of net income (or
net loss) as provided in Section 4.3.   (17)   Directors: The Board of Directors
of Dell Computer Corporation.   (18)   Disability: A physical or mental
condition which, as determined in the sole discretion of the Committee, totally
and presumably permanently prevents a Participant from engaging in any
substantial or gainful employment; provided, however, that an individual shall
be deemed to be disabled if he is determined to be disabled under the terms of
the Dell Computer Corporation 401(k) Plan.   (19)   Effective Date: January 1,
2001, except as otherwise provided herein.

-5-



--------------------------------------------------------------------------------



 



(20)   Election Date: (i) With respect to Base Salary, January 1st of each Plan
Year, or such earlier date as may be designated by the Committee, and (ii) with
respect to Bonuses, two weeks prior to the last day of the Company’s third
fiscal quarter, or such earlier date as may be designated by the Committee.  
(21)   Employee: Any individual on the payroll of an Employer (i) whose wages
from the Employer are subject to withholding for purposes of Federal income
taxes and for purposes of the Federal Insurance Contributions Act, (ii) who is
included within a “select group of management or highly compensated employees,”
as such term is used in ERISA Section 401(a)(1), and (iii) who is designated by
the Committee as eligible to participate in this Plan.   (22)   Employer or
Participating Employer: The Company and any Affiliate of the Company to the
extent that (i) an Employee of such Affiliate is a Participant hereunder and
(ii) the Affiliate has adopted the Plan in accordance with the provisions of
Article XI.   (23)   ERISA: Public Law No. 93-406, the Employee Retirement
Income Security Act of 1974, as amended from time to time.   (24)   Investment
Fund(s): The investment fund(s) designated by the Committee from time to time
for the hypothetical investment of a Participant’s Accounts pursuant to
Article V.   (25)   Participant: An Employee participating in the Plan in
accordance with the provisions of Section 2.1.   (26)   Plan: The Dell Computer
Corporation Deferred Compensation Plan, as amended from time to time.   (27)  
Plan Year: The twelve-consecutive month period commencing January 1 of each
year.   (28)   Retirement Date: The date upon which a Participant attains
sixty-five years of age.   (29)   Trust or Trust Fund: The fund consisting of
funds, investments and properties, if any, held pursuant to the provisions of
the Trust Agreement, together with all income, profit, and increments thereto.  
(30)   Trust Agreement: The Dell Computer Corporation Deferred Compensation
Trust, entered into between the Company and the Trustee pursuant to
Section 10.3, as such agreement may be amended from time to time.   (31)  
Trustee: The corporation, individual or individuals appointed by the Directors
to administer the Trust Fund in accordance with the terms of the Trust
Agreement.   (32)   Unforeseeable Financial Emergency: An unexpected need of the
Participant for cash, which (i) arises from an illness, casualty loss, sudden
financial reversal, or such other unforeseeable occurrence that is caused by an
event beyond the control of the

-6-



--------------------------------------------------------------------------------



 



    Participant, (ii) would result in severe financial hardship to the
Participant if his Compensation Deferral election was not canceled pursuant to
Section 3.1(c) or if a withdrawal pursuant to Section 7.1 was not permitted, and
(iii) is not reasonably satisfiable from other resources of the Participant.
Cash needs arising from foreseeable events, such as the purchase of a house or
education expenses for children, shall not be considered to be the result of an
Unforeseeable Financial Emergency.   (33)   Valuation Dates: Each day the New
York Stock Exchange is open for business.   (34)   Vested Interest: The
percentage of a Participant’s Accounts that, pursuant to Article VI, is vested.
  (35)   Vesting Service: With respect to each Participant, “Vesting Service” as
defined and credited under the Dell Computer Corporation 401(k) Plan.



1.2   Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural, and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.   1.3   Headings. The
headings of Articles and Sections herein are included solely for convenience,
and if there is any conflict between such headings and the text of the Plan, the
text shall control.

ARTICLE II.
PARTICIPATION



2.1   Participation.



(a)   Prior to the first day of each Plan Year, the Committee, in its sole
discretion, shall select and notify those Employees who are newly eligible to
become Participants as of such date. Any such eligible Employee may become a
Participant on such date or on the first day of any subsequent Plan Year (with
respect to Base Salary deferrals) or as of the first day of any Bonus Year (with
respect to Bonus deferrals) by executing and filing with the Committee, prior to
the applicable Election Date, the enrollment form prescribed by the Committee.  
(b)   Notwithstanding Subsection (a) above, if an individual is designated by
the Committee as an Employee following the first day of a Plan Year (with
respect to Base Salary deferrals) or prior to the Election Date for a Bonus Year
(with respect to Bonus deferrals), such eligible Employee may elect to become a
Participant as follows:



(1)   with respect to Base Salary deferrals, by filing an election with the
Committee during the thirty (30)-day period commencing on the date of such
selection or prior to the Election Date for any subsequent Plan Year; and

-7-



--------------------------------------------------------------------------------



 



    (2)   with respect to Bonus deferrals, by filing an election with the
Committee during the thirty (30)-day period commencing on the date of such
selection or prior to the Election Date for any subsequent Bonus Year, provided,
however, that an individual designated as an Employee after the first day of the
fourth fiscal quarter of the Company shall not be permitted to file an election
for such Bonus Year.   (c)   Once an individual has been designated as an
Employee and commences Plan participation, he shall remain a Participant
eligible to participate in the Plan each Plan Year or Bonus Year until his
participation is terminated in accordance with Section 2.2 or the Committee
terminates his designation as an Employee under this Plan.



2.2   Termination of Participation. Notwithstanding any provision herein to the
contrary, an individual who has become or is entitled to become a Participant of
the Plan shall cease to be or be entitled to be a Participant effective as of
the earliest to occur of (1) the date the Participant is no longer employed by
the Company or (2) any earlier date designated by the Committee and communicated
to the affected individual prior to the effective date of such action.   2.3  
Reemployment of a Participant. A Participant who terminates employment with the
Company and is subsequently rehired by the Company shall not be entitled to
commence or continue participation in the Plan unless and until he is again
eligible to become a Participant in accordance with Section 2.1. In the case of
such a rehired Participant, his recommencement of Plan participation, if any,
shall be considered as his initial commencement of participation for purposes of
the Plan.

ARTICLE III.
CONTRIBUTIONS



3.1   Participant Compensation Deferrals. Each Participant may elect to defer a
portion of his Compensation in accordance with this Section. Compensation not
deferred by a Participant pursuant to this Section shall, for purposes of this
Plan, be received by such Participant in cash.



(a)   Base Salary Deferrals.



(1)   Each Participant may elect to defer receipt of an integral percentage of
from 1% to 50% of his Base Salary for any Plan Year under the Plan as Base
Salary deferrals. Notwithstanding the preceding, the Committee may, by
resolution, provide that the maximum deferral limit for certain groups of
Participants shall be less than fifty percent (50%). Such election must be made
in the form and within the time period required by the Committee.   (2)   A
Participant’s election to defer Base Salary for any Plan Year under the Plan
must be made on or prior to the Election Date for Base Salary deferrals.   (3)  
If an Employee becomes initially eligible under the Plan following an Election
Date, he may make an election to defer Base Salary for the

-8-



--------------------------------------------------------------------------------



 



    remaining portion of the Plan Year by filing an election within the thirty
(30) day period following the date of his initial eligibility.   (4)   A
Participant’s election to make Base Salary deferrals shall become effective as
of the Election Date coincident with or next following the date such Participant
executes and files with the Committee the form described in Paragraph (1) above.
Notwithstanding the foregoing, if a Participant is selected as initially
eligible under the Plan following an Election Date, such Participant’s election
to make Base Salary deferrals shall become effective as soon as administratively
feasible following the date such election is received by the Committee;
provided, however, that such election shall apply no earlier than the first day
of the payroll period coincident with or next such date.   (5)   The reduction
of a Participant’s Base Salary pursuant to this election shall be effected by
Base Salary reductions as of each payroll period within the election period.  
(6)   A Participant shall be deemed to have elected the same Base Salary
deferral percentage pursuant to this Subsection for a Plan Year that was in
effect for the immediately preceding Plan Year unless such Participant elects a
new deferral percentage for the Plan Year in accordance with Paragraph (1) or
cancels his Base Salary deferrals for the Plan Year in accordance with
Subsection (c) below.



(b)   Bonus Deferrals.



(1)   Effective as of January 1, 2000, each Participant may elect to defer
receipt of an integral percentage of from 1% to 100% of his Bonus for any Bonus
Year under the Plan as Bonus deferrals. Such election must be made in the form
and within the time period required by the Committee. Notwithstanding any
provision hereof, the portion of a Participant’s Bonus which is deferred
pursuant to this Subsection shall be subject to withholding for applicable
payroll taxes (i.e., amounts required to be withheld under Code Section 3121(v))
and such taxes shall be netted from the portion of his Bonus deferred hereunder.
  (2)   A Participant’s election to defer Bonus under the Plan must be made on
or prior to the Election Date for Bonus deferrals, and such election shall be
irrevocable for such Bonus Year.   (3)   If an Employee becomes initially
eligible under the Plan following an Election Date, he may make an election to
defer a designated portion of his Bonus for the entire Bonus Year by filing an
election within the thirty (30)-day period following the date of his initial
eligibility, and such election shall be irrevocable for such Bonus Year.
Notwithstanding the preceding, an Employee who becomes initially eligible to
participate in the Plan after the first day of the fourth quarter of the
Company’s fiscal year shall not be

-9-



--------------------------------------------------------------------------------



 



    permitted to make a deferral election with respect to any portion of the
Bonus received during such Bonus Year.   (4)   The reduction of a Participant’s
Bonus pursuant to this election shall be effected at the time such Bonus is paid
to such Participant in one lump sum deferral.   (5)   A Participant’s election
to defer a Bonus during a Bonus Year shall not apply to a Bonus paid during any
subsequent Bonus Year.



(b)   Cancellation of Base Salary Deferral Election.



(1)   A Participant may cancel his Base Salary Deferral election effective as of
the first day of any subsequent payroll period by executing and filing with the
Committee the form prescribed by the Committee within the minimum time period
prescribed by the Committee. Notwithstanding the preceding, the Committee shall
have the right, in its sole discretion, to decline to accept the termination of
a Participant’s Base Salary Deferral election. An individual described in the
preceding sentence may again elect to make Base Salary Deferrals hereunder in
accordance with Subsection (a)(1) above.   (2)   Upon application by the
Participant, in the event that the Committee determines that the Participant has
suffered an Unforeseeable Financial Emergency, all the Participant’s
Compensation Deferral election(s) then in effect shall be canceled as soon as
administratively practicable after such determination. If the Participant’s
Compensation Deferral election is so canceled, the Participant may again elect
to defer a percentage of his Compensation effective as of any subsequent
Election Date that is at least twelve (12) months after the effective date of
such cancellation by complying with the procedural requirements set forth in
Subsection (a)(1) or (b)(1), as applicable.



(c)   Ongoing Election. A Participant’s election to make Base Salary Deferrals
shall remain in force and effect while he is a Participant unless and until such
deferrals cease in accordance with the provisions of Subsection (c) above or
such Participant terminates participation in the Plan pursuant to Section 2.2.  
(d)   Crediting of Deferrals. Compensation Deferrals made by a Participant shall
be credited to such Participant’s Compensation Deferrals Account as of a date
determined in accordance with procedures established from time to time by the
Committee.   (e)   Committee Limitation on Compensation Deferrals.
Notwithstanding the preceding, the Committee may, in its sole discretion, limit
(i.e., reduce or terminate) the Compensation Deferral election or Bonus Deferral
election for any Participant or group of Participants.



3.2   Company Credits. As of any date or dates selected by the Company, the
Company may credit a Participant’s Company Credits Account with an amount, if
any, as the Company in

-10-



--------------------------------------------------------------------------------



 



    its sole discretion shall determine. Such credits may be made on behalf of
some Participants but not others, and such credits may vary in amount among
individual Participants.

ARTICLE IV.
ALLOCATIONS TO PARTICIPANT ACCOUNTS



4.1   Individual Accounts. The Committee shall create and maintain adequate
records to disclose the interest hereunder of each Participant, former
Participant and Beneficiary. Such records shall be in the form of individual
accounts and credits and debits shall be made to such accounts in the manner
herein described.   4.2   Investment of Accounts. The Committee shall allocate
earnings and losses to each Participant’s Accounts according to the hypothetical
investments made by a Participant pursuant to the terms of Article V.   4.3  
Allocation of Net Income or Loss and Changes in Value.



(a)   As of each Valuation Date, the Committee shall determine the fair market
value and the net income (or net loss) of each Investment Fund for the period
elapsed since the next preceding Valuation Date. The net income (or net loss) of
each Investment Fund since the next preceding Valuation Date shall be
ascertained by the Committee in such manner as it deems appropriate, which may
include expenses, if any, of administering the Investment Fund, the Trust, and
the Plan.   (b)   For purposes of allocations of net income (or net loss), each
Participant’s Accounts shall be divided into subaccounts to reflect the
hypothetical investment of such Participant’s Accounts in a particular
Investment Fund or Investment Funds pursuant to Article V. As of each Valuation
Date, the net income (or net loss) of each Investment Fund, separately and
respectively, shall be allocated among the corresponding subaccounts of the
Participants who had such corresponding subaccounts invested in such Investment
Fund since the next preceding Valuation Date, and each such corresponding
subaccount shall be credited with (or debited for) that portion of such net
income (or net loss) that the value of each such corresponding subaccount on
such next preceding Valuation Date was of the value of all such corresponding
subaccounts on such date; provided, however, that the value of such subaccounts
as of the next preceding Valuation Date shall be reduced by the amount of any
distributions made therefrom since the next preceding Valuation Date.   (c)   So
long as there is any balance in any Account, such Account shall continue to
receive allocations pursuant to this Section.

ARTICLE V.
HYPOTHETICAL INVESTMENT OF ACCOUNTS



5.1   Hypothetical Investment of Accounts. The Committee shall from time to time
select, add, and/or delete Investment Funds for purposes of the hypothetical
investment of Participants’ Accounts. For purposes of allocating earnings and
losses and valuation of each Participant’s Accounts, each Participant’s Accounts
shall be deemed to be invested in the Investment Funds. The Committee shall
designate which Investment Fund or Funds the Participant’s

-11-



--------------------------------------------------------------------------------



 



    Accounts shall be deemed to be invested. The preceding notwithstanding, the
Committee may, in its discretion, permit one or more Participants, or any group
of Participants, to direct the hypothetical investment of all or any portion of
their Accounts in accordance with Section 5.2.   5.2   Designation of Investment
Funds.



(a)   Each Participant shall designate, in accordance with the procedures
established from time to time by the Committee, the manner in which the amounts
credited to his Accounts over which he has been given investment discretion by
the Committee shall be deemed to be invested from among the Investment Funds.
Such Participant may designate one of such Investment Funds for the hypothetical
investment of all the amounts credited to such Accounts, or he may split the
hypothetical investment of the amounts credited to such Accounts between such
Investment Funds in such increments as the Committee may prescribe. If a
Participant fails to make a proper designation, then his Accounts shall be
deemed to be invested in the Investment Fund or Investment Funds designated by
the Committee from time to time.   (b)   A Participant may change his
hypothetical investment designation for future amounts to be credited to the
portion of his Accounts over which he has been given investment discretion by
the Committee. Any such change shall be made in accordance with the procedures
established by the Committee, and the frequency of such changes may be limited
by the Committee.   (c)   If the Committee elects to establish a hypothetical
investment fund that holds shares of the Company’s common stock, a Participant
may elect to invest his Accounts in such fund. The Committee may in its sole
discretion refuse to recognize Participant elections that it determines may
cause the Participant’s Accounts to become subject to the short-swing profit
provisions of Section 16b of the Securities Exchange Act of 1934 and establish
special election procedures for Participants subject to Section 16 of such Act.
  (d)   A Participant’s hypothetical investment selections pursuant to the
immediately preceding paragraph shall be made solely for purposes of crediting
earnings and/or losses to his Accounts under Section 4.3 of this Plan. The
Committee shall not, in any way, be bound to actually invest any amounts set
aside pursuant to Article X below to satisfy its obligations under this Plan in
accordance with such selections.

ARTICLE VI.
VESTED INTEREST



6.1   Vesting of Compensation Deferrals Account. A Participant shall have a 100%
Vested Interest in his Compensation Deferrals Account at all times.   6.2  
Vesting of Company Credits Account.



(a)   A Participant shall acquire a Vested Interest in his Company Credits
Account as such Participant completes years of Vesting Service in accordance
with the following schedule:

-12-



--------------------------------------------------------------------------------



 



          YEARS OF VESTING SERVICE

--------------------------------------------------------------------------------

  VESTED INTEREST

--------------------------------------------------------------------------------

Less than 1 year
    0 %
1 year
    20 %
2 years
    40 %
3 years
    60 %
4 years
    80 %
5 years or more
    100 %



(b)   Notwithstanding Subsection (a) above, a Participant shall have a 100%
Vested Interest in his Company Credits Account upon the earliest to occur of
(i) the attainment of such Participant’s Retirement Date while employed by the
Company, (ii) the death of such Participant while employed by the Company,
(iii) the date such Participant becomes Disabled, or (iv) any earlier date
designated by the Committee in its sole discretion.



6.3   Forfeitures. A Participant who terminates employment with the Company and
its Affiliates with a Vested Interest in his Company Credits Account that is
less than 100% shall forfeit to the Company the nonvested portion of such
Account as of the date of such termination.

ARTICLE VII.
IN-SERVICE WITHDRAWALS AND LOANS



7.1   In-Service Withdrawals.



(a)   Except as provided in Subsections (b) through (d) below, no in-service
withdrawals shall be permitted under the Plan, and Participants shall not be
permitted to make withdrawals from the Plan prior to a termination of employment
with the Company and its Affiliates.   (b)   In the event that the Committee,
upon written petition of the Participant, determines in its sole discretion that
the Participant has suffered an Unforeseeable Financial Emergency, the
Participant shall be entitled to withdrawal from his Compensation Deferrals
Account an amount not to exceed the lesser of (i) the amount determined by the
Committee as necessary to meet the Participant’s needs created by the
Unforeseeable Financial Emergency or (ii) the Vested Interest in the
Participant’s Accounts. Such benefit shall be paid in a single lump sum payment
as soon as administratively practicable after the Committee has made its
determination with respect to the availability and amount of such withdrawal. If
the Participant’s Accounts are deemed to be invested in more than one Investment
Fund, such withdrawal shall be made pro rata from each Investment Fund in which
such Accounts are deemed to be invested. This Subsection shall not be applicable
to the Participant following his termination of employment with the Company and
its Affiliates, and in the event of such termination the amounts credited to the
Participant’s Accounts shall be payable to him only in accordance with
Article VIII.   (c)   A Participant may at any time make an irrevocable
election, effective as of the first day of the next Plan Year, to have all or a
portion of the Vested Interest in his

-13-



--------------------------------------------------------------------------------



 



    Accounts, determined as of the date his election is made, paid to him on a
fixed date specified in such election, which shall be at least two (2) years
following the date that such election is submitted to the Committee in writing.
The amount of the payment pursuant to this irrevocable election shall be stated
in the election and shall be a fixed dollar amount, and shall not be adjusted
for earnings or losses following such election date. Once an in-service
distribution election has been filed with the Committee, it may be extended to
provide that the distribution shall be made on a date which is subsequent to the
original distribution date; provided, however, that a Participant may not elect
to extend his distribution date during the two (2) year period immediately
preceding the designated distribution date. A Participant may have only one
election hereunder outstanding at any time. Notwithstanding the preceding, if
the Participant terminates employment prior to the designated payment date, his
election shall be terminated and his Accounts shall be distributed as provided
in Section 8.4 below.   (d)   In the event that the Committee, upon written
petition of the Participant, determines in its sole discretion that the
Participant has a Disability, the Participant shall be entitled to a
distribution in accordance with Article VIII.



7.2   Involuntary Distributions. Notwithstanding anything contained in the Plan
to the contrary, if at any time any Participant is finally determined by the
Internal Revenue Service or the U.S. Department of Labor not to qualify as a
member of a select group of “management or highly compensated employees” as such
term is used in ERISA Section 401(a)(1), the Committee may, in its sole
discretion, immediately distribute in one lump sum to such Participant his
vested account under the Plan. A final determination of the Internal Revenue
Service or the U.S. Department of Labor shall be a decision rendered by the
Internal Revenue Service or the U.S. Department of Labor which is no longer
subject to administrative appeal within such agency. In addition, the Committee
may, in its exclusive and sole discretion, cause the Plan to make a distribution
to a Participant during a Plan Year in order to cause the Participant to have
sufficient taxable compensation to satisfy the annual addition requirements of
Code Section 415 with respect to any qualified retirement plans maintained by
the Company during such Plan Year.



7.3   No Loans. Participants shall not, at any time, be permitted to borrow from
the Plan or Trust Fund.

ARTICLE VIII.
PLAN BENEFITS



8.1   Plan Benefit. A Participant’s Plan benefit shall be the value of his
Accounts determined as of the Valuation Date immediately preceding the time of
payment of such Accounts in accordance with Section 8.3.   8.2   Events
Entitling Payment of Benefit. A Participant’s benefit shall become payable upon
the earliest to occur of the following events:



(a)   A termination of the Participant’s employment with the Company and its
Affiliates for any reason;

-14-



--------------------------------------------------------------------------------



 



(b)   The death of the Participant;   (c)   A determination by the Committee
that the Participant has a Disability; or   (d)   A Change of Control.



    A Participant’s benefit shall equal the Participant’s Vested Interest in his
Accounts as of the Valuation Date next preceding the date the payment of such
benefit is to be paid or commence pursuant to Section 8.3.



8.3   Payee and Time of Payment. Payment of a Participant’s benefit shall be
paid or commence as soon as administratively practicable following the
Section 8.2 event triggering payment. The Participant’s benefit shall be paid to
the Participant, unless the Section 8.2 triggering event is the death of the
Participant, in which case the Participant’s benefit shall be paid to the
Participant’s designated beneficiary as provided in Section 8.5.   8.4  
Alternative Forms of Benefit Payments.



(a)   A Participant’s benefit under the Plan shall be paid in cash in one of the
following forms:



(1)   A single lump sum payment; or   (2)   Monthly, quarterly or annual
installment payments for a term certain not to exceed ten years payable to such
Participant or, in the event of such Participant’s death prior to the end of
such term certain, to his designated beneficiary as provided in Section 8.5.



(b)   A Participant must elect one of the forms of payment listed in Subsection
8.4(a) above on or before the date he first becomes a Participant of the Plan
pursuant to Article II. Except as provided in Subsection 8.4(c) below, such
election shall be irrevocable by the Participant and shall remain in effect for
all periods of a Participant’s participation in the Plan. In the event a
Participant fails to elect timely the form in which his benefit payments are to
be made, such benefit payments shall be deemed to have been elected by such
Participant to be in the form of a single lump sum payment.   (c)   A
Participant may shall be entitled to change his elected form of benefit payment
under Subsection 8.4(a) above with respect to all amounts allocated to his
Accounts (i.e., both existing and future allocations) as of each January 1st.
Such change shall be made prior to each such January 1st and shall be effective
as of the subsequent January 1st. If a triggering event described in Section 8.2
occurs during the Plan Year following the Committee’s receipt of an election to
change distribution forms, such election shall be deemed to be null and void and
the immediately preceding election shall apply to the Participant’s
distribution. A Participant who does not elect to change his current elected (or
deemed elected) form of benefit payment with respect to future allocations to
such Participant’s Accounts as of any such January 1 shall not be entitled to
change his elected form of benefit until the subsequent January 1st. If a
Participant elected to receive his benefit payment in one or more

-15-



--------------------------------------------------------------------------------



 



    different forms of payment prior to January 1, 2000, such Participant shall
receive his distribution pursuant to the most recent form of distribution
elected by the Participant; provided, however, if no such election is on file
with the Committee, his distribution shall be made in the form elected of a
single lump sum payment, unless such Participant elects to file a new election
under Subsection (a) above.   (d)   If a Participant dies prior to the date the
payment of his benefit begins or is completed, such benefit shall be paid to
such Participant’s beneficiary designated in accordance with Section 8.5 in a
single lump payment, notwithstanding any other form of payment elected by such
Participant.   (e)   The preceding Subsections notwithstanding, if the
Section 8.2 event triggering payment of a Participant’s benefit is a Change of
Control, such benefit shall be paid to such Participant in a single lump sum
cash payment as soon as administratively practicable after such Change of
Control.   (f)   Notwithstanding any provision of the Plan to the contrary, the
Committee may, in its sole and absolute discretion, distribute a Participant’s
benefit in the form of a single lump sum payment notwithstanding any other form
of distribution elected by the Participant.



8.5   Designation of Beneficiaries.



(a)   Each Participant shall have the right to designate the beneficiary or
beneficiaries to receive payment of his benefit in the event of his death. Each
such designation shall be made by executing the beneficiary designation form
prescribed by the Committee and filing such form with the Committee during the
life of such Participant. Any such beneficiary designation may be changed at any
time by execution and filing of a new designation in accordance with this
Subsection. The preceding notwithstanding, (i) if a Participant has designated
his spouse as his beneficiary, such designation shall be void and of no effect
upon the divorce of the Participant and such spouse, unless the Participant
notifies the Committee to the contrary in writing after the date of such
divorce, and (ii) if a Participant who is married on the date of his death has
designated an individual or entity other than his surviving spouse as his
beneficiary, such designation shall not be valid unless (a) such surviving
spouse has consented thereto in writing, and such consent (1) acknowledges the
effect of such specific designation, (2) either consents to the specific
designated beneficiary (which designation may not subsequently be changed by the
Participant without spousal consent) or expressly permits such designation by
the Participant without the requirement of further consent by such spouse, and
(3) is witnessed by a Plan representative (other than the Participant) or a
notary public or (b) the consent of such spouse cannot be obtained because such
spouse cannot be located or because of other circumstances that the Committee in
its discretion determines warrants a waiver of such consent. Any such consent by
such surviving spouse shall be irrevocable.   (b)   If at the time of the death
of the Participant no designated beneficiary is on file with the Committee, or
such beneficiary designation is not valid or effective for any

-16-



--------------------------------------------------------------------------------



 



    reason as determined by the Committee, then the designated beneficiary or
beneficiaries to receive such benefit shall be as follows:



(1)   If a Participant has a surviving spouse at the time of such Participant’s
death, his designated beneficiary shall be such surviving spouse;   (2)   If a
Participant has no surviving spouse at the time of such Participant’s death, his
designated beneficiary shall be such Participant’s executor or administrator or,
if there is no administration of such Participant’s estate, his heirs at law.



8.6   Payments Pursuant to a QDRO. To the extent that a Participant’s benefits
are divided pursuant to Section 12.2 hereof, the “alternate payee’s” benefits
shall be paid in a single lump sum as soon as administratively practicable
following the later of (i) the date the qualified domestic relations order is
approved by the Committee, or (ii) the date the alternate payee’s right to
receive a distribution of his or her Company Credits Account is fully vested as
provided in Section 7.2 above. In the event that an alternate payee dies prior
to the date that his or her benefits are eligible for distribution hereunder,
his or her benefits shall be fully vested and shall be paid to the alternate
payee’s designated beneficiary as soon as administratively feasible following
his or her date of death. Payments made to an alternate payee shall not be
eligible for distribution as installment payments.   8.7   Payer of Benefits. To
the extent the Trust Fund has sufficient assets, the Trustee shall pay benefits
to Participants or their beneficiaries, except to the extent the Company pays
the benefits directly. To the extent the Trustee does not or cannot pay benefits
out of the Trust Fund, the benefits shall be paid by the Company. Any benefit
payments made to a Participant or for his benefit pursuant to any provision of
the Plan shall be debited to such Participant’s Accounts. All benefit payments
shall be made in cash.   8.8   Unclaimed Benefits. In the case of a benefit
payable to or on behalf of a Participant, if the Committee after a reasonable
search is unable to locate the Participant or beneficiary to whom such benefit
is payable, upon the Committee’s determination thereof, such benefit shall be
forfeited to the Company. The Committee shall adopt procedures concerning the
process that will be followed to locate a Participant or beneficiary under this
Section. Notwithstanding the foregoing, if subsequent to any such forfeiture the
Participant or beneficiary to whom such benefit is payable makes a valid claim
for such benefit within a reasonable (as determined by and in the discretion of
the Committee) period of time following the date such benefit became payable,
such forfeited benefit shall be payable pursuant to the Plan provisions.

ARTICLE IX.
ADMINISTRATION OF PLAN



9.1   Appointment of Committee. The general administration of the Plan shall be
vested in the Committee, which shall be appointed by the Directors and shall
consist of one or more persons. Any individual, whether or not an employee of
the Company, is eligible to become a member of the Committee.

-17-



--------------------------------------------------------------------------------



 



9.2   Term, Vacancies, Resignation, and Removal. Each member of the Committee
shall serve until he resigns, dies, or is removed by the Directors. At any time
during his term of office, a member of the Committee may resign by giving
written notice to the Directors and the Committee, such resignation to become
effective upon the appointment of a substitute member or, if earlier, the lapse
of thirty days after such notice is given as herein provided. At any time during
his term of office, and for any reason, a member of the Committee may be removed
by the Directors with or without cause, and the Directors may in their
discretion fill any vacancy that may result therefrom. Any member of the
Committee who is an employee of the Company shall automatically cease to be a
member of the Committee as of the date he ceases to be employed by the Company
and its Affiliates.



9.3   Self-Interest of Committee Members. No member of the Committee shall have
any right to vote or decide upon any matter relating solely to himself under the
Plan (including, without limitation, Committee decisions under Article II) or to
vote in any case in which his individual right to claim any benefit under the
Plan is particularly involved. In any case in which a Committee member is so
disqualified to act and the remaining members cannot agree, the Directors shall
appoint a temporary substitute member to exercise all the powers of the
disqualified member concerning the matter in which he is disqualified.   9.4  
Committee Powers and Duties. The Committee shall administer and enforce the Plan
according to the terms and provisions hereof and shall have all powers necessary
to accomplish these purposes, including, but not by way of limitation, the
complete and absolute discretion to construe all provisions of the Plan and make
all factual determinations and the right, power, authority, and duty:



(a)   To make rules, regulations, and bylaws for the administration of the Plan
that are not inconsistent with the terms and provisions hereof, and to enforce
the terms of the Plan and the rules and regulations promulgated thereunder by
the Committee;   (b)   To construe in its sole discretion all terms, provisions,
conditions, and limitations of the Plan;   (c)   To correct any defect or to
supply any omission or to reconcile any inconsistency that may appear in the
Plan in such manner and to such extent as it shall deem in its discretion
expedient to effectuate the purposes of the Plan;   (d)   To employ and
compensate such accountants, attorneys, investment advisors, and other agents,
employees, and independent contractors as the Committee may deem necessary or
advisable for the proper and efficient administration of the Plan;   (e)   To
determine in its sole discretion all questions relating to eligibility;   (f)  
To establish or designate Investment Funds as provided in Article V;   (g)   To
determine whether and when there has been a termination of a Participant’s
employment with the Company and its Affiliates, and the reason for such
termination;

-18-



--------------------------------------------------------------------------------



 



(h)   To make a determination in its sole discretion as to the right of any
person to a benefit under the Plan and to prescribe procedures to be followed by
distributees in obtaining benefits hereunder; and   (i)   To receive and review
reports from the Trustee as to the financial condition of the Trust Fund,
including its receipts and disbursements.



9.5   Claims Review.



(a)   In any case in which a claim for Plan benefits of a Participant or
beneficiary is denied or modified, the Committee shall furnish written notice to
the claimant within ninety days (or within 180 days if additional information
requested by the Committee necessitates an extension of the ninety-day period
and, in which case, the claimant shall be informed of such extension prior to
the end of the initial ninety-day period), which notice shall:



(1)   State the specific reason or reasons for the denial or modification;   (2)
  Provide specific reference to pertinent Plan provisions on which the denial or
modification is based;   (3)   Provide a description of any additional material
or information necessary for the Participant, his beneficiary, or representative
to perfect the claim and an explanation of why such material or information is
necessary; and   (4)   Explain the Plan’s claim review procedure as contained
herein.



(b)   In the event a claim for Plan benefits is denied or modified, if the
Participant, his beneficiary, or a representative of such Participant or
beneficiary desires to have such denial or modification reviewed, he must,
within sixty days following receipt of the notice of such denial or
modification, submit a written request for review by the Committee of its
initial decision. In connection with such request, the Participant, his
beneficiary, or the representative of such Participant or beneficiary may review
any pertinent documents upon which such denial or modification was based and may
submit issues and comments in writing. Within sixty days following such request
for review the Committee shall, after providing a full and fair review, render
its final decision in writing to the Participant, his beneficiary, or the
representative of such Participant or beneficiary stating specific reasons for
such decision and making specific references to pertinent Plan provisions upon
which the decision is based. If special circumstances require an extension of
such sixty-day period, the Committee’s decision shall be rendered as soon as
possible, but not later than 120 days after receipt of the request for review.
If an extension of time for review is required, written notice of the extension
shall be furnished to the Participant, beneficiary, or the representative of
such Participant or beneficiary prior to the commencement of the extension
period.   (c)   Compliance with the claims review procedures set forth in this
Section shall be a condition precedent to the filing of a lawsuit by a
Participant, his beneficiary, or any person claiming through a participant or
beneficiary in connection with a Plan

-19-



--------------------------------------------------------------------------------



 



    benefit, and a failure to timely exhaust the administrative remedies set
forth herein shall bar any such proceeding in federal or state court.



9.6   Company to Supply Information. The Company shall supply full and timely
information to the Committee, including, but not limited to, information
relating to each Participant’s Compensation, age, retirement, death, or other
cause of termination of employment and such other pertinent facts as the
Committee may require. When making a determination in connection with the Plan,
the Committee shall be entitled to rely upon the aforesaid information furnished
by the Company or any Affiliate.   9.7   Indemnity. To the extent permitted by
applicable law, the Company shall indemnify and hold harmless each member of the
Committee and other employee of the Company or an Affiliate to whom Plan
administrative functions have been delegated by the Committee against any and
all expenses and liabilities arising out of such individual’s administrative
functions or fiduciary responsibilities under or incident to the Plan, including
any expenses and liabilities that are caused by or result from an act or
omission constituting the negligence of such individual in the performance of
such functions or responsibilities, but excluding expenses and liabilities that
are caused by or result from such individual’s own gross negligence or willful
misconduct. Expenses against which such individual shall be indemnified
hereunder shall include, without limitation, the amounts of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.

ARTICLE X.
PURPOSE AND UNFUNDED NATURE OF THE PLAN



10.1   Purpose of Plan. The Company intends and desires by the adoption and
maintenance of the Plan to recognize the value to the Company of the past and
present services of employees covered by the Plan and to encourage and ensure
their continued service with the Company by making more adequate provision for
their future retirement security.   10.2   Unfunded Nature of Plan. The Plan is
intended to constitute an unfunded, unsecured plan of deferred compensation for
a select group of management or highly compensated employees of the Company.
Further, it is the intention of the Company that the Plan be “unfunded” for
purposes of the Code and Title I of ERISA. The Plan constitutes a mere promise
by the Company to make benefit payments in the future. Plan benefits herein
provided are to be paid out of the Company’s general assets, and Participants
shall have the status of general unsecured creditors of the Company.   10.3  
Funding of Obligation.



(a)   The adoption of this Plan and any setting aside of amounts by the
Employers with which to discharge their obligations hereunder shall not be
deemed to create a trust; legal and equitable title to any funds so set aside
shall remain with the Employers, and any recipient of benefits hereunder shall
have no security or other interest in such funds. Any and all funds so set aside
shall remain subject to the claims of the general creditors of the Employers,
present and future. This provision shall not require the

-20-



--------------------------------------------------------------------------------



 



    Employers to set aside any funds, but the Employers may set aside funds if
they choose to do so.   (b)   The Company, in its sole discretion, may establish
the Trust and enter into the Trust Agreement. Any such Trust, and any assets
held by such Trust, to assist the Employers in meeting its obligations under the
Plan shall be a “rabbi trust.” The Employers may transfer money or other
property to the Trustee, and the Trustee shall pay Plan benefits to Participants
and their beneficiaries out of the Trust Fund unless otherwise paid by the
Company. In such event, the Company shall remain the owner of all assets in the
Trust Fund, and the assets held in the Trust Fund shall be subject to the claims
of Company creditors if the Company becomes “insolvent” as described in
Subsection (c) below. No Participant or beneficiary shall have any preferred
claim to, or any beneficial ownership interest in, any assets of the Trust Fund.
  (c)   The Company shall be considered “insolvent” if (i) the Company is unable
to pay its debts as they become due or (ii) the Company is subject to a pending
proceeding as a debtor under the United Sates Bankruptcy Code (or any successor
federal statute).   (d)   The chief executive officer of the Company and the
Directors shall each have the duty to inform the Trustee in writing if the
Company becomes insolvent. Such notice given under the preceding sentence by any
one party shall satisfy each party’s duty to give notice. When so informed, the
Trustee shall suspend payments to the Participants and beneficiaries and hold
the assets for the benefit of the Company’s general creditors. If the Trustee
receives a written allegation that the Company is insolvent, the Trustee shall
suspend payments to the Participants and beneficiaries and hold the Trust Fund
for the benefit of the Company’s general creditors and shall determine within
the period specified in the Trust Agreement, or, in the absence of a specified
period, within a reasonable period of time, whether the Company is insolvent. If
the Trustee determines that the Company is not insolvent, the Trustee shall
resume payments to the Participants and beneficiaries. In the case of insolvency
of the Company or any Affiliate designated to participate in the Plan pursuant
to Section 11.1, only the assets contributed to the Trust, if any, by the
Company or such Affiliate, whichever is insolvent, shall be subject to the
claims of such insolvent entity.   (e)   All expenses incident to the
administration of the Plan and Trust, including but not limited to, legal,
accounting, Trustee fees, and expenses of the Committee, may be paid by the
Company and, if not so paid, shall be paid by the Trustee from the Trust Fund,
if any.   (f)   All income, profits, recoveries, contributions, forfeitures and
any and all moneys, securities, and properties of any kind at any time received
or held by the Trustee, if any, shall be held for investment purposes as a
commingled Trust Fund pursuant to the terms of the Trust Agreement. The
Committee shall maintain Accounts in the name of each Participant, but the
maintenance of Accounts designated as Accounts of a Participant shall not mean
that such Participant shall have a greater or lesser interest than that due him
under the terms of the Plan and shall not be considered as

-21-



--------------------------------------------------------------------------------



 



    segregating any funds or property from any other funds or property contained
in the commingled fund.

ARTICLE XI.
PARTICIPATING ENTITIES



11.1   Designation of Participating Entities.



(a)   The Committee may designate any Employer as eligible to participate in the
Plan by written instrument delivered to the Company and the designated entity.
Such written instrument shall specify the effective date of such designated
participation, may incorporate specific provisions relating to the operation of
the Plan that apply to the designated entity only, and shall become, as to such
designated entity and its employees, a part of the Plan. Each designated
Employer shall be conclusively presumed to have consented to its designation and
to have agreed to be bound by the terms of the Plan and any and all amendments
thereto upon its submission of information to the Committee required by the
terms of or with respect to the Plan; provided, however, that the terms of the
Plan may be amended so as to increase the obligations of an entity only with the
consent of such entity, which consent shall be conclusively presumed to have
been given by such entity upon its submission, after receipt of notice of any
such amendment, of any information to the Committee required by the terms of or
with respect to the Plan.   (b)   Except as modified by the Committee in the
written instrument described in Subsection (a) above, the provisions of this
Plan shall be applicable with respect to each participating entity separately,
and amounts payable hereunder for or on behalf of a Participant shall be paid by
the participating entity that employs such Participant.   (c)   Any
participating entity may, by appropriate action of its officers without the need
for approval of its board of directors or noncorporate counterpart or the
Committee, the Company, or the Directors, terminate its participation in the
Plan. Moreover, the Committee may, in its discretion, terminate a participating
entity’s Plan participation at any time by giving written notice to such
participating entity and the Company.

ARTICLE XII.
MISCELLANEOUS



12.1   Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract between the Company and any person or to be
consideration for the employment of any person. Nothing herein contained shall
be deemed to give any person the right to be retained in the employ of the
Company or to restrict the right of the Company to discharge any person at any
time, nor shall the Plan be deemed to give the Company the right to require any
person to remain in the employ of the Company or to restrict any person’s right
to terminate his employment at any time.   12.2   Alienation of Interest
Forbidden. The interest of a Participant or his beneficiary or beneficiaries
hereunder may not be sold, transferred, assigned, or encumbered in any manner,
either voluntarily or involuntarily, and any attempt so to anticipate, alienate,
sell, transfer, assign, pledge, encumber, or charge the same shall be null and
void, nor shall the

-22-



--------------------------------------------------------------------------------



 



    benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagements, or torts of any person to whom such benefits or funds
are payable, nor shall they be an asset in bankruptcy or subject to garnishment,
attachment, or other legal or equitable proceedings. The preceding
notwithstanding, the Committee shall comply with the terms and provisions of a
“qualified domestic relations order” as defined in ERISA Section 206(d).   12.3
  Withholding. All Compensation Deferrals, Company Credits, and benefit payments
provided for hereunder shall be subject to applicable withholding and other
deductions as shall be required of the Company under any applicable local,
state, or federal law as such laws are interpreted by the Company.   12.4  
Amendment and Termination. The Directors have the absolute and unconditional
right to amend the Plan at any time and may from time to time, in their
discretion, amend, in whole or in part, any or all of the provisions of the
Plan; provided, however, that any amendments to the Plan that do not have a
significant cost impact on the Company, whether or not retroactive, may be made
by the Committee; and provided, further, that no amendment may be made that
would reduce a Participant’s Vested Interest in the amounts credited to his
Accounts as of the date of adoption of such amendment. The Directors have the
absolute and unconditional right to terminate the Plan at any time on behalf of
the Company and each participating entity. In the event that the Plan is
terminated, notwithstanding any other form of benefit elected by the
Participant, the balance of each Participant’s Accounts shall be paid to such
Participant or his designated beneficiary in the manner selected by the
Committee in its discretion (notwithstanding any other form of benefit elected
by such Participant), which may include the payment of a single lump sum cash
payment, in full satisfaction of all of such Participant’s or beneficiary’s
benefits hereunder.   12.5   Severability. If any provision of the Plan shall be
held illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions hereof; instead, each provision shall be fully
severable, and the Plan shall be construed and enforced as if said illegal or
invalid provision had never been included herein.   12.6   Governing Laws. All
provisions of the Plan shall be construed in accordance with the laws of the
State of Texas except to the extent preempted by federal law.

Executed this 10th day of December, 2002.

            DELL COMPUTER CORPORATION
      By:   /s/ KATHLEEN O. ANGEL       Name:   Kathleen O. Angel      Title:  
Director Of Global Benfits     

-23-